Citation Nr: 0946427	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a fractured second lumbar vertebrae. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity weakness, secondary to a lumbar 
vertebrae fracture. 

3.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity weakness, secondary to a lumbar 
vertebrae fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty from April 1943 to November 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 
 

FINDINGS OF FACT

1.  The Veteran's residuals of a fractured second lumbar 
vertebrae are manifested by constant moderately severe low 
back pain with flare-ups and radiating pain to the lower 
legs.  The Veteran experiences leg weakness and neuropathy 
related to both spinal disease and to other nonservice-
connected disorders that contribute to impairment of 
mobility.  Range of flexion of the thoracolumbar spine is 
from 40 to 50 degrees.  The combined range of motion is 
between 120 and 150 degrees.  Imaging studies showed 
degenerative changes at multiple levels with mild space 
narrowing, canal stenosis, and disc bulging at one level.  
There are no chronic bowel or bladder abnormalities. 

2.  The Veteran's bilateral lower level weakness and 
neurological impairments are primarily related to 
complications from diabetes with a lesser contribution by 
lumbar spine disease and without pathology to show 
impingement on the sciatic nerve.  





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a fractured second lumbar vertebrae have not 
been met for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5235, 5236, 5242, 5243, 4.124a, Diagnostic Code 8520, 
4.114, Diagnostic Code 7332, 4.115a (2009). 

2.  The criteria for an initial or staged rating in excess of 
10 percent for left lower extremity weakness secondary to a 
lumbar vertebrae fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for an initial or staged rating in excess of 
10 percent for left lower extremity weakness secondary to a 
lumbar vertebrae fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.   However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated that portion of the lower court decision that 
required notification of alternate diagnostic codes or 
potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).

In correspondence in October 2003, the RO provided a notice 
that did not satisfy the requirements outlined in Vazquez-
Flores.  The RO informed the Veteran of the types of evidence 
that would be considered and the respective responsibilities 
of the Veteran and VA to obtain that evidence.  The notice 
did not ask the Veteran specifically for evidence to show the 
impact of his disability on his employment and daily life and 
did not provide him with general notice concerning the rating 
criteria.  In June 2007 and July 2008 after the initial 
decision, the RO provided additional notices requesting 
evidence of the impact of the Veteran's disabilities on his 
occupation and provided the current relevant diagnostic 
codes.  The notices did not provide older diagnostic codes 
that were in effect at the time of receipt of his claim. 
However, in initial rating decision and statement of the 
case, the RO explained and applied the old and new criteria.   
Subsequent to these notices, the RO readjudicated the claims 
in August 2007 and April 2009 supplemental statements of the 
case.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  In 
written statements to VA adjudicators in December 2003, May 
2005, and January 2007 and to VA medical examiners on many 
occasions, the Veteran reported the spine and leg symptoms 
that he experienced and the effect they have on him.  In a 
July 2004 notice of disagreement, the Veteran contended that 
certain older diagnostic criteria applied to his claim.  
Moreover, based on the information that was provided to him 
in the rating decision, the notice letters, and the 
supplemental statements of the case, the Veteran had actual 
knowledge and is reasonably expected to understand what is 
required to substantiate the claim.  Accordingly, the notice 
errors did not affect the essential fairness of the 
adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Army in the European Theater 
of Operations.  In August 1944 he sustained a non-combat 
fracture of the second lumbar vertebrae.  He contends that 
the residuals of the lumbar fracture and secondary weaknesses 
of the bilateral lower extremities are more severe than are 
contemplated by the current ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran's claim for an increased rating for residuals of 
the lumbar spine fracture was received on September 2, 2003.  
The regulations for rating disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  Only the 
former criteria can be applied for the period prior to the 
effective date of the new criteria.  However, both the old 
and new criteria can be applied as of that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009).  

Prior to September 26, 2003, lumbosacral strain warranted a 
10 percent rating if there was characteristic pain on motion.  
A 20 percent rating was warranted for muscle spasms on 
extreme forward bending and unilateral loss of spine motion 
in the standing position.  A 40 percent rating was warranted 
if symptoms were severe, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of the joint space.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Also prior to September 26, 
2003, limitation of motion of the lumbar spine warranted a 10 
percent rating if mild, 20 percent if moderate, and 40 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  In cases involving a vertebrae fracture, an 
additional 10 percent rating was warranted for demonstrable 
deformity of the vertebrae body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5242 (degenerative arthritis of the spine) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (Diagnostic Code 5243) permits evaluation under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
results in the higher evaluation when all disabilities are 
combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5242, 5243.  

Degenerative arthritis of the thoracolumbar spine is rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine. The formula contemplates symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 10 percent rating is warranted for forward flexion greater 
than 60 degrees but not greater than 
85 degrees, or a combined range of motion of greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted if 
there is unfavorable ankylosis of the entire thoracolumbar 
spine; and a 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.   Measurements are 
to be rounded to the nearest five degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5242.  

Normal ranges of motion for the thoracolumbar spine are 90 
degrees flexion, and 
30 degrees extension, lateral flexion, and rotation.  Normal 
combined range of motion is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V (2009). 

The code for intervertebral disc syndrome (Diagnostic Code 
5243) permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
1.  However, as the Veteran has not been diagnosed with 
intervertebral disc syndrome and as there is no evidence of 
record of incapacitating episodes as defined in the 
diagnostic code, these criteria do not apply.  

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  When 
limitation of motion is noncompensable, a rating of 10 
percent is for application for each major joint affected by 
the limitation of motion.  Any limitation of motion must be 
confirmed by findings such as swelling muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate code. 
 
Incomplete paralysis of the sciatic nerve warrants a 10 
percent rating if mild, a 20 percent rating if moderate, 30 
percent if moderately severe, and 60 percent if severe with 
marked muscular dystrophy.  Complete paralysis is not 
indicated in this case.  38 C.F.R. § 4.124a, Diagnostic Code 
8520. 

Urinary frequency warrants a 10 percent rating if the voiding 
interval is between two to three hours or awakening to void 
two times per night.  A 20 percent rating is warranted if the 
voiding interval is between one to two hours or awakening to 
void three to four times per night.  Higher ratings are 
warranted for more frequent symptoms.  38 C.F.R. § 4.115a.  
Ratings are also provided for urinary dysfunction requiring 
the use of absorbent materials but are not indicated in this 
case. Id. 

Impairment of sphincter control warrants a noncompensable 
rating if slight without leakage. A 10 percent rating is 
warranted if there is constant slight or occasional moderate 
leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

VA outpatient treatment records since September 2002 showed 
that the Veteran received on-going primary care and pain 
management including epidural steroid injections for 
degenerative disc disease of the lumbar spine.  An X-ray 
obtained in February 2003 showed anterolisthesis of L5 on S1 
and degenerative disc disease at three levels.  Vertebral 
body heights were normal, and there were no indications of 
fractures or dislocations.  A magnetic resonance image of the 
lumbar spine obtained in April 2003 showed the same 
degenerative disease plus some narrowing of the foramina, 
mild spinal stenosis at L5-S1, and mild central disc 
herniation at L4-5.  In June 2003, a VA pain management 
clinician noted the Veteran's reports of low back pain 
radiating down both legs to the calf.  He reported that the 
pain was increasingly interfering with his daily activities.  
In August 2003, the Veteran's private physician noted the 
same reports.  In December 2003, the Veteran's spouse noted 
that the Veteran was unable to tie shoes, pick up dropped 
objects, and had trouble walking because of back and leg 
pain.  

In December 2003, a VA physician noted the history of the 
Veteran's lumbar spine injury in service in 1944 and that the 
Veteran had retired from his occupation in textile mill in 
1986 at age 63.  The Veteran experienced a heart attack 
requiring a stent in 1998 and also had diabetes mellitus that 
was difficult to control.  The physician noted the Veteran's 
reports of constant, moderately severe low back pain 
radiating down the back of both legs to the feet.  He also 
reported numbness in both legs and feet and weakness of the 
back but no bowel or bladder dysfunction.  The Veteran 
reported that he could walk up to one-half mile but was 
unsteady and used a cane and occasionally a back brace.  The 
Veteran reported that he could perform most daily activities 
except donning footwear and could operate an automobile.  The 
physician noted the results of the magnetic resonance image 
of April 2003.  On examination, the physician noted lower 
spine tenderness but no muscle spasms.  Range of motion was 
50 degrees flexion, 10 degrees extension, 20 and 30 degrees 
right and left lateral flexion, and 20 degrees bidirectional 
rotation.  All motion was with pain, and the ranges of motion 
increased in most directions on repetition.  The combined 
range of motion was 150 degrees.  There were no sensory or 
reflex deficits of the lower extremities but muscle strength 
was weak.  

In April 2004, the RO granted an increased rating of 30 
percent for residuals of the lumbar fracture and granted 
service connection and 10 percent ratings each for lower 
extremity weakness secondary to the spinal disorder.  In July 
2004, the Veteran expressed disagreement noting that his 
spinal disorder should have been rated under the old 
Diagnostic Code 5292 as a severe limitation of motion and 
that the VA examination was not adequate because the examiner 
did not correctly evaluate his level of pain which had 
disrupted his entire life. 

VA outpatient treatment records showed that the Veteran 
continued to receive injections in the lower spine and 
bilateral knees for arthritic pain.  In February 2005, a 
private physician noted that he had administered an injection 
and diagnosed scacroilitis.  In a May 2005 statement, the 
Veteran and his spouse noted that his ability to move around 
and perform daily activities was deteriorating. 

In June 2005, the same VA physician as in December 2003 
performed another examination, noting his previous report.  
The physician noted the Veteran's reports of maximum possible 
constant back pain that was worse during flare-ups.  The 
Veteran continued to report numbness and weakness of the back 
and both legs but no bowel or bladder dysfunction.  The 
Veteran reported that he could walk for one block using a 
cane but was unsteady and fell occasionally.  He required 
assistance in dressing and bathing but was able to operate an 
automobile and a riding lawn mower.  On examination, the 
physician noted a slight decrease in sensation on the left 
thigh and a loss of strength in both lower extremities.  
Range of motion was 50 degrees flexion, 10 degrees extension, 
20 degrees bidirectional lateral flexion, and 20 degrees 
bidirectional rotation.  All motion was with pain.  There was 
no decrease in range of motion or function on repetition.  
The combined range of motion was 140 degrees.  The physician 
also referred to X-rays that showed no changes since 2003.  
The physician referred to superior end plate fracture that 
was unchanged since 2003; however, no such fractures were 
noted in the 2003 report of record.  The physician noted that 
the weakness of the lower extremities were not likely caused 
by lower back disease because straight leg raising tests were 
normal and because there was no evidence of peripheral 
neuropathy or pressure on the nerves going to the lower 
extremities.  

In an August 2005 evaluation for the need for aid and 
attendance of another person, a private physician noted that 
the Veteran's medical disorders included diabetes, 
hypertension, and the loss of vision in one eye in addition 
to degenerative spinal disease and leg pain.  

In August 2006, the Veteran underwent VA neurological testing 
that showed a marked reduction in amplitude and conduction 
velocities consistent with mixed axonal and demyelinating 
polyneuropathy.  In October 2006, a VA neurologist reviewed 
the results, examined the Veteran, and noted his reports of 
falls once per month.  The neurologist ordered a magnetic 
resonance image to determine whether spinal radiculopathy was 
confounding the neuropathy.  In a February 2007 follow-up, 
the neurologist reviewed the results of a November 2006 
magnetic resonance image and noted that the lower extremity 
symptoms had a multifactorial origin due to degenerative 
spinal changes as well as neuropathy. 

In a January 2007 statement, the Veteran noted that his 
mobility had decreased.  He experienced difficulty getting in 
and out of his automobile and was able to walk only about 10 
feet without resting.  He reported back spasms and leg cramps 
that interfered with sleep and that he required assistance in 
dressing, hygiene, and picking up dropped objects.   

In June 2007, a VA nurse practitioner performed an 
examination of the spine and lower extremities that was 
reviewed by the same VA physician as in December 2003 and 
June 2005 and that summarized the history of injury, 
treatment, and referred to his previous reports.  The 
physician noted the Veteran's reports of increased lower back 
pain, weakness, and stiffness but no muscle spasms.  The 
Veteran also reported urinary frequency of two to three hours 
with voiding twice per night but without the use of absorbent 
material.  The Veteran also reported occasional mild fecal 
leakage.  The physician made no specific comment on the 
origin of the bowel and bladder symptoms other than to note 
that they were related to the claimed disability.  The 
Veteran reported that he used a cane, walker, and wheelchair 
for mobility and was unable to walk more than a few yards.  
The Veteran's posture was stooped and he walked with an 
antalgic gait.  On examination, the physician noted not 
muscle atrophy but mild to moderate loss of strength in the 
lower extremities bilaterally.  
 
Range of motion was 90 degrees flexion with no pain, 30 
degrees extension with pain at the end of motion, 30 degrees 
bilateral lateral flexion with pain at the end of motion, and 
25 degrees bilateral with pain at the end of motion. There 
was no additional functional loss on repetition.  The 
combined range of motion was 230 degrees.  The examiner 
reviewed the results of a November 2006 magnetic resonance 
image that showed no changes since 2003 except for a small 
questionable central annual tear at L4-5.  No fractures were 
noted.  The examiner noted that the spinal disorder imposed 
moderate restrictions on chores, shopping, sports, and 
recreation but no limitations on traveling or other 
activities of daily living.  

The examiner noted decreased sensory function but no motor 
function abnormalities of the lower extremities bilaterally.  
The examiner referred to nerve testing performed in August 
2006 and the follow-up by the VA neurologist.  The examiner 
associated the lower extremity symptoms with diabetic 
peripheral neuropathy, advanced age with deconditioning, and 
to a much lesser extent, degenerative changes of the lumbar 
spine.  The examiner noted that diabetic neuropathy was the 
greatest contributor because there were no significant 
radiographic findings suggesting the lumbar spine was 
encroaching on nerve branches exiting to the lower legs, 
foraminal narrowing, or central canal stenosis.  

In September 2007, the Veteran underwent a total right knee 
replacement.  One week after surgery, a therapist noted that 
the Veteran was able to ambulate 60 feet with a rolling 
walker but was limited by severe degenerative disease of the 
other knee.  In December 2007, the Veteran received VA 
emergency treatment for knee abrasions sustained in a fall 
from his treadmill.  In April 2008, the Veteran's VA primary 
care physician noted that the Veteran was unemployable as a 
result of his service-connected disorders.   In November 
2008, the RO granted total disability based on individual 
unemployability effective in April 2008. 

 In June 2008, a VA primary care clinician noted the 
Veteran's report of no bowel or bladder incontinence and that 
he experienced three falls in the past year.  

In August 2008, the VA physician who performed the 
examinations in 2003, 2005, and 2007 again examined the 
Veteran and noted the medical history since his last 
examination.  The physician noted the Veteran's reports of 
moderately severe, constant back pain with radiating pain to 
the toes and weakness of the lower extremities.  He noted 
that the Veteran was unable to work because of weakness 
caused to a larger extent by age, diabetes, and possibly 
multiple medications.   The Veteran reported that he could 
walk about 20 feet with a cane, limited by back pain, and 
used a wheelchair whenever possible.  The physician noted 
that the Veteran had trouble rising from a chair and walked 
with a staggering and unstable gait.  Range of motion was 40 
degrees flexion, 10 degrees extension, 20 degrees bilateral 
lateral flexion, and 15 degrees bilateral with pain on all 
motion. There was no additional functional loss on 
repetition.  The combined range of motion was 120 degrees.  
The physician reviewed the June 2005 X-rays and November 2006 
magnetic resonance imaging and noted the same assessment as 
in 2007.  The physician noted the Veteran's reports of 
erectile dysfunction but concluded that the disorder was not 
related to the lumbar spine disease.  The physician again 
noted that the Veteran's lower extremity weakness was more 
likely than not associated with extreme edema and diabetes 
with no indications of sciatic nerve involvement. 

The Board concludes that a rating in excess of 30 percent for 
residuals of a fracture of a lumbar vertebrae is not 
warranted at any time during the period covered by this 
appeal.  

Under the old regulations in effect at the time of receipt of 
the claim, a higher rating is not warranted under Diagnostic 
Codes 5292 or 5295 because the clinical observations, 
measurements, and imaging studies obtained in 2003 showed 
that the Veteran's spinal symptoms were not at a level of 
severity for the highest available rating of 40 percent.  The 
Board acknowledges the Veteran's reports to his examiners 
that he experienced severe, constant back pain radiating to 
the legs.  The Veteran is competent to report on his observe 
symptoms, and the Board places some probative weight on his 
lay evidence.  The Board places somewhat greater weight on 
the clinical measurements of range of motion that showed 
moderate limitations and on the pathology provided in imaging 
studies that showed mild to moderate levels of degenerative 
changes.  Although there was some loss of lateral motion, 
arthritic changes, and mild narrowing of joint spacing at one 
level, there were no indications of listing of the spine or 
positive Goldthwaite's sign.  The Veteran reported that he 
was unable to bend to tie shoes or pick up objects.  However, 
the Board also places probative weight on his ability to 
ambulate with the use of a cane and operate an automobile and 
riding lawn mower.  As will be discussed further below, the 
Veteran's mobility decreased significantly over the period 
covered by the appeal, but medical examiners attributed the 
increasing loss of mobility to deconditioning due to age, 
knee arthritis, and neuropathy unrelated to spinal disease. 

Under the new regulations, a rating of 30 percent is 
warranted because flexion of the spine was measured 
predominantly between 40 and 50 degrees with a combined range 
of motion predominantly between 120 and 150 degrees.  A 
higher rating is not warranted because flexion of the spine 
was not 30 degrees or less and because there are no 
indications of ankylosis.   

The Board considered whether an additional 10 percent rating 
is warranted under Diagnostic Code 5285.  Although the 
Veteran sustained a fractured vertebrae in 1944, none of the 
imaging studies obtained during the period of this appeal 
showed any fracture or demonstrable deformity of a vertebrae 
body.  Therefore, an additional rating of 10 percent is not 
warranted.  

The Board also considered whether separate ratings for 
neurological abnormalities associated with bowel or bladder 
impairment are warranted.  On one occasion in June 2007, the 
Veteran reported mild urinary and fecal incontinence and 
urinary frequency with no use of absorbent materials.  
However, the remainder of the examination and outpatient 
treatment records both before and after this occasion showed 
that the Veteran denied any bowel or bladder abnormalities.  
Even though the physician noted that the symptoms were 
related to spinal disease, the absence of symptoms before and 
after this examination demonstrate that the Veteran did not 
experience chronic bowel or bladder disorders.  Therefore, 
ratings for bowel and bladder abnormalities are not 
warranted. 

The Board further concludes that ratings in excess of 10 
percent for lower extremity weakness secondary to residuals 
of a lumbar spine fracture are not warranted at any time 
during the period covered by this appeal.  Compensation for 
secondary service connection is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The weight of credible evidence in this case 
shows that the Veteran experienced radiating pain to the 
lower legs and weakness with increasing impairment of 
mobility throughout the period of this appeal.  A VA 
neurologist in February 2007 noted the results of testing, 
diagnosed polyneuropathy, and opined that the cause for the 
lower leg pain and weakness was multifactorial with 
contributions from spinal disease and non-service connected 
diabetes.  The VA physician who performed four examinations 
from 2003 to 2008 attributed the lower leg dysfunction 
primarily to edema and neuropathy related to diabetes, noting 
that imaging and straight leg tests failed to identify spinal 
impingement on the sciatic nerve.  The Board also notes that 
the Veteran experienced severe degenerative arthritis of both 
knees that was not service-connected, and that the General 
Rating Formula for Diseases and Injuries of the Spine 
contemplates radiating pain.  Therefore, the Board concludes 
that the degree of aggravation of the lower legs related to 
the service connected spinal disability is best represented 
by a 10 percent rating for each extremity.  A higher rating 
is not warranted because the weight of credible evidence 
demonstrates a greater contribution to the lower leg 
impairment by nonservice-connected disease.   

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his particular service-connected lumbar 
spine disease results in a unique disability that is not 
addressed by the rating criteria.  Specifically, there is no 
evidence of frequent hospitalization or surgery that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  The Veteran has been granted 
total disability based on individual unemployability.  Thus, 
there is no basis for referral of the case for consideration 
of an extraschedular disability evaluation.  See Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that the Veteran challenged the 2003 
examination as inadequate, contending that the examiner did 
not accurately document his reported level of pain.  The 
Board reviewed the 2003 examination report and the three 
subsequent examination reports by the same physician and 
noted that the examiner accurately recorded the reported 
level of pain, frequently using a numerical scale of one to 
ten, and on one occasion noting the Veteran's reports of 
constant pain at level 10 with higher flare-ups.  In 
evaluating all the evidence, the Board acknowledges the 
Veteran's pain reports but also assigns probative weight to 
the relevant clinical observations and pathology shown in 
imaging studies.  The Board concludes that there is no 
credible evidence that any examination or outpatient records 
were inadequate, that no additional examinations are 
necessary, and that the medical evidence of record is 
adequate to decide the claims.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159 (2009).

As the preponderance of the evidence is against these claims, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
							

ORDER

A rating in excess of 30 percent for residuals of a fractured 
second lumbar vertebrae is denied. 

An initial and staged rating in excess of 10 percent for left 
lower extremity weakness, secondary to a lumbar vertebrae 
fracture is denied. 

An initial and staged rating in excess of 10 percent for 
right lower extremity weakness, secondary to a lumbar 
vertebrae fracture is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


